The opinion of the court was delivered by
Horton, C. J. :
W. S. Richardson and John A. Jamison were candidates for the office of trustee of Mound Yalley township, in Labette county, prior to the election of 1893. These candidates were voted for at the election. After the election the canvassing board of the county declared John A. Jamison elected. Richardson contested the election. The contest court declared Richardson elected. On January 13, 1894, J amison commenced an action in the district court to reverse the decision of the contest court. Such proceedings were had in that action that the court found the contest court had committed error, set aside its action, and, upon the request of the parties, held the matter for trial. The action being called for trial, the county cleric was called as a witness, and produced the ballots cast at the election in dispute. From the evidence, the court found John A. Jamison had received 168 legal votes, and W. S. Richardson 167 legal *17votes, and that John A. Jamison had been elected to the office of trustee of said township. Judgment was entered accordingly. Richardson excepted, and brings the case here.
The trial court ruled that the ballots could not be counted if marked other than the way prescribed by chapter 78, Laws of 1893, and therefore, upon the objection of Jamison, refused to count certain votes cast for Richardson that were not properly marked in the designated square or place by the voters with a cross (X) • Within the authority of Taylor v. Bleakley, just decided by this court, the judgment of the district court will be affirmed.
All the Justices concurring.